1    DAVID L. ANDERSON (CABN 149604)
     United States Attorney
2
     HALLIE HOFFMAN (CABN 210020)
3    Chief, Criminal Division

4    KATIE BURROUGHS MEDEARIS (CABN 262539)
     Assistant United States Attorney
5
            1301 Clay Street, Suite 340-S
6           Oakland, California 94612
            Telephone:        (510) 637-3709
7           Facsimile:        (510) 637-3724
            E-mail:           katie.medearis@usdoj.gov
8
     Attorneys for Plaintiff
9    UNITED STATES OF AMERICA

10                                 UNITED STATES DISTRICT COURT

11                               NORTHERN DISTRICT OF CALIFORNIA

12                                          OAKLAND DIVISION

13   UNITED STATES OF AMERICA,                       No. CR-19-156-JST

14                Plaintiff,                         STIPULATION REGARDING REQUEST FOR
                                                     (1) CONTINUANCE OF INITIAL
15                        v.                         APPEARANCE IN DISTRICT COURT; AND
                                                     (2) FINDINGS OF EXCLUDABLE TIME
16   ANTHONY GIOVANNI MONTANELLI,                    PERIOD

17                Defendant.

18

19

20

21

22

23

24

25

26
27

28
     STIPULATION AND [PROPOSED] ORDER
     TO CONT. APPEARANCE AND EXCLUDE TIME
     CR-19-156-JST                                   1
1           Plaintiff United States of America, by and through its counsel of record, the United States

2    Attorney for the Northern District of California and Assistant United States Attorney Katie Burroughs

3    Medearis, and defendant Anthony Giovanna Montanelli (“Defendant”), by and through his counsel of

4    record, Seth Chazin, hereby stipulate as follows:

5           1.      Defendant is out-of-custody and charged by Information with one count of conspiracy

6    to commit mail fraud, in violation of 18 U.S.C. § 1349. The Government alleges the Defendant

7    engaged in a scheme to divert ultrasound parts and systems from his former employer, Kaiser

8    Permanente (“Kaiser”). Defendant was arraigned on the charge in April of 2019. Defendant is

9    presently scheduled to make his initial district court appearance on May 10, 2019.

10          2.      The parties engaged in significant discussions regarding this case prior to filing the

11   Information, which included consulting with the alleged victim. As a result, the parties have reached

12   an anticipated plea agreement. However, Defendant seeks to opportunity to review discovery in this

13   matter prior to moving forward with a change of plea and finalizing the language of the plea

14   agreement. Defense counsel requests at least four weeks to make an initial assessment of the

15   discovery described below and the Government agrees such time for review is reasonable.

16          3.      The parties request a continuance of the scheduled appearance from May 10, 2019 to

17   June 14, 2019 based on the provision of the following discovery:

18                  a.     The Government recently produced approximately 12,000 pages of records.

19                  b.     The Government further intends to produce copies of imaged electronic devices

20          seized during its investigation. The Federal Bureau of Investigation is in the process of

21          imaging these electronic devices onto a large hard drive provided by defense counsel.

22                  c.     Lastly, the victim in this matter, Kaiser, will make available for inspection the

23          allegedly diverted medical equipment.

24          4.      The parties agree that time should be excluded under the Speedy Trial Act between

25   May 10, 2019 and June 14, 2019 to allow reasonable time necessary for the effective preparation of

26   counsel. 18 U.S.C. § 3161(h)(7)(B)(iv).

27   ///

28
                                                         2
1           IT IS SO STIPULATED.

2     Dated: May 9, 2019              DAVID L. ANDERSON
                                      United States Attorney
3

4                                     ___________/s/________________
                                      KATIE BURROUGHS MEDEARIS
5                                     Assistant United States Attorney
                                      Attorneys for Plaintiff
6                                     UNITED STATES OF AMERICA

7

8
        /s/ via email authorization             May 8, 2019
9    SETH CHAZIN                                Date
10   Attorney for Defendant
     ANTHONY MONTANELLI
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                         3
1                                               [PROPOSED] ORDER

2           The Court has read and considered the Stipulation Regarding Request for (1) New Hearing

3    Date and (2) Findings of Excludable Time, filed by the parties in this matter. The Court hereby finds

4    that the Stipulation, which this Court incorporates by reference into this Order, demonstrates facts that

5    support a new date for a status conference and initial appearance before the Court and good cause for a

6    finding of excludable time pursuant to the Speedy Trial Act, 18 U.S.C. § 3161.

7           THEREFORE, FOR GOOD CAUSE SHOWN:

8           The status conference in this matter set at 9:30 a.m. on May 10, 2019 is continued to 9:30 a.m.

9    on June 14, 2019. Further, the time period of May 10, 2019 to June 14, 2019, inclusive, is excluded in

10   computing time under the Speedy Trial Act to allow defense counsel the reasonable time necessary for

11   effective preparation, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv).

12          IT IS SO ORDERED.

13
     DATE: May 9, 2019                                            ____________________________
14                                                                HONORABLE JON S. TIGAR
                                                                  United States District Court Judge
15

16

17

18

19

20

21

22

23

24

25

26
27

28
     STIPULATION AND [PROPOSED] ORDER
     TO CONT. APPEARANCE AND EXCLUDE TIME
     CR-19-156-JST                                       4
